DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The amendment filed 17 August 2021 has been entered. Claim(s) 1-40 are cancelled; claims 41-60 are pending in the application. Applicant’s amendments to the claims and specification have overcome each and every objection to the specification and claims, and every rejection under 35 U.S.C. 112(b), 101, 102, and 103 previously set forth in the Non-Final Office Action mailed 21 May 2021.
Claim Objections
Claim 55 is objected to because of the following informalities:  “which parameter comprises” should be “wherein the respiratory gas parameter comprises” or similar.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: respiratory gas analyzer in claims 41-60; preprocessing unit in claims 41, 45, and 55; buffer memory unit in claims 41 and 46; detector unit in claims 41, 47-48, and 55; integrator unit in claims 41 and 48; evaluation unit in claims 41 and 54; the measuring system in claims 43, 55, and 58; measuring unit in claims 44 and 55; and evaluator in claim 59.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Corresponding structure may be found for the respiratory gas analyzer in Fig. 2 of the drawings and page 17, lines 18-26 of the specification; the preprocessing unit in page 18, lines 1-6 of the specification; the buffer memory unit in page 7, lines 5-15 of the specification; the detector unit in page 18, lines 13-20 of the specification; the integrator unit in page 18, lines 22-25 of the specification; the measuring unit in 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 41-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites the limitation “at least one evaluation unit which is configured to compare a determined sleep quality…”. There is insufficient clarity in this limitation; in particular, it is not clear whether the evaluation unit is the same as the evaluator discussed in claim 59 and throughout the specification or if these are meant to be two different components. At present, the limitation is interpreted as referring to the same component, such that “evaluation unit” is simply an alternative 
Claim  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a manner or means of determining a respiratory gas parameter and a manner or means of providing. The claim refers to a preprocessing unit which may analyze “at least one determined or provided respiratory gas parameter” in lines 2-3 of the claim, but it is not clear how the respiratory gas parameter may be provided or determined in order to be analyzed by the preprocessing unit. In particular, while the claim depends from claim 41, which includes a number of components of the respiratory gas analyzer, there is no indication within claim 41 or claim 45 of how/from where the respiratory gas parameter is provided. The missing element of a means of determining a respiratory gas parameter may be included by amending the claim to depend from one of claims 43 or 44, or by separately including . 
It is also unclear what is meant by “to determine at least one coefficient” in line 3 of the claim. At present the limitation is interpreted to refer to some coefficient found by comparing two values of a respiratory gas parameter.
Claim 46 recites the limitation “the at least one coefficient and/or the at least one respiratory gas signal” in lines 2-3 of the claim. There is insufficient clarity in this limitation, specifically regarding what is meant by “coefficient”. At present the limitation is interpreted to refer to some coefficient found by comparing two values of a respiratory gas parameter.
Claim  rejected as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a means or manner of determining a stability level. It is also unclear what is meant by the term “stability level”. This limitation is presently interpreted to refer to a stability level of the respiratory sleep parameter, which is determined by some component of the analyzer. It is additionally unclear whether the limitations “a polygraph device/diagnostic device and/or a PAP (positive airway pressure) device/respirator” is referring to a combination device or a grouping of devices. The claim is presently interpreted to refer to polygraph and diagnostic devices and/or PAP and respirator devices. 
Claim 50 recites the limitation “at least one stability level” in line 3 of the claim. There is insufficient clarity in this limitation, as it is not clear what the stability level refers to. This limitation is presently interpreted to refer to a stability level of the respiratory sleep parameter.
Claim 54 recites the limitation “the sleep stage” in line 3 of the claim. There is insufficient antecedent basis for this limitation. It is suggested that the limitation be amended to “the at least one sleep stage” in accordance with the rest of the claim.
Claim  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a manner or means of providing and a manner or means of buffering a coefficient and/or respiratory gas signal. The claim refers to a preprocessing unit which may analyze “at least one determined or provided respiratory gas parameter and to determine at least one coefficient” in lines 6-8 of the claim, but it is not clear how the respiratory gas parameter may be provided rather than determined to be analyzed by the preprocessing unit. At present the limitation is interpreted to refer to a respiratory gas parameter which has been inputted to the analyzer via some component such as a user interface. 
It is also unclear what is meant by “to determine at least one coefficient” in line 7-8 of the claim, nor is it clear how the coefficient becomes buffered for use by the detector unit. At present the limitation is interpreted to refer to some coefficient found by comparing two values of a respiratory gas parameter, which may be buffered to remove signal noise or interference by some other component of the analyzer.	Claim 55 also recites the limitation “at least one buffered respiratory gas signal and/or at least one buffered respiratory gas signal”. There is insufficient clarity in this limitation. At present, as claim 55 depends from claim 41, there is no explanation of how the buffered coefficient and buffered respiratory gas signal are produced/obtained. At present the limitation is interpreted as referring to a coefficient 
Claim 58 includes the limitation “at least one coefficient” in line 5-6 of the claim. There is insufficient clarity in this limitation, specifically regarding what is meant by “coefficient”. At present the limitation is interpreted to refer to some coefficient found by comparing two values of a respiratory gas parameter. 
Claim 58 also includes the limitation “at least one stability level” in lines 9 and 11 of the claim. There is insufficient clarity in this limitation, as it is not clear what the stability level refers to. This limitation is presently interpreted to refer to a stability level of the respiratory sleep parameter.
Claim 59 recites the limitation “a determined sleep quality index”. There is insufficient clarity in this limitation, as it is not clear whether the determined sleep quality index refers to “the sleep quality index” in claim 58, or if “a determined sleep quality index” is some other sleep quality index. At present, the limitation is interpreted as the determined sleep quality index refererring to “the sleep quality index” in claim 58.
Claim 60 includes the limitation “at least one determined stability level” in line 3 of the claim. There is insufficient clarity in this limitation, as it is not clear what the stability level refers to. This limitation is presently interpreted to refer to a stability level of the respiratory sleep parameter.
Claims 42-60 are additionally rejected under 35 U.S.C. 112(b) as indefinite due to their dependence on claim 41 which has been rejected as indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong Two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination provide "inventive concept" that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 U.S.C. 101.
Claim 41 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "configured to determine at least one sleep stage from the respiratory gas and to determine a sleep quality based on the sleep stage" and “configured to compare a determined sleep quality and/or at least one determined stability level and/or at least one determined sleep stage to at least one target value and to evaluate the sleep quality and/or stability level and/or sleep stage based on the comparison with the target value”. 
	Claim 41 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 41, the limitations "configured to determine at least one sleep stage from the respiratory gas and to determine a sleep quality based on the sleep stage" and “configured to compare a determined sleep quality and/or at least one determined stability level and/or at least one determined sleep stage to at least one target value and to evaluate the sleep quality and/or stability level and/or sleep stage based on the comparison with the target value” are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “a respiratory gas analyzer for analyzing a respiratory gas” and “at least one preprocessing unit, at least one buffer memory unit, at least one detector unit, at least one integrator unit, and at least one evaluation unit”. The limitation of “a respiratory gas analyzer for analyzing a respiratory gas” and “at least one preprocessing unit, at least one buffer memory unit, at least one detector unit, at least one integrator unit, and at least one evaluation unit” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic respiratory gas analyzer including generic computing elements for processing and evaluating, which Garg (Indian J Anaesth) describes as both routine and conventional in its description of a “respiratory gas analysis” as “an integral part of the 
	In Step 2B, claim 41 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 41 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 42-60 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 41, which was rejected under 35 U.S.C. 101 in paragraph 22 of this action, these 
Besides the abstract idea of claim 41, claim 42 recites the limitation “wherein the analyzer is configured to render the sleep quality as a sleep quality index.” The claim element of claim 41 of a respiratory gas analyzer is recited with a high level of generality (as written, determining at least one sleep stage and determining a sleep quality may be done by a human in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 41, claim 43 recites the limitation “wherein the analyzer is configured to acquire the at least one respiratory gas parameter from a measuring system.” The claim element of claim 41 of a respiratory gas analyzer is recited with a high level of generality (as written, determining at least one sleep stage and determining a sleep quality may be done by a human in an undefined manner). The limitation of “a measuring system” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic measuring system for a respiratory gas parameter, which Garg (Indian J Anaesth) describes as both routine and conventional in its description of a “various devices available for measurement of flow and volume may also give flow characteristics” (Devices for flow and volume measurement) as well as “various techniques for analysis of flow, volumes, and concentration” (Abstract). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 41, claim 44 recites the limitation “herein the analyzer further comprises at least one measuring unit which is configured to determine the at least one respiratory gas parameter from the respiratory gas.” The claim element of claim 41 of a respiratory gas analyzer is 
Besides the abstract idea of claim 41, claim 45 recites the limitation “wherein the at least one preprocessing unit is configured to analyze at least one determined or provided respiratory gas parameter and to determine at least one coefficient and/or at least one respiratory gas signal.” The claim element of claim 41 of a respiratory gas analyzer is recited with a high level of generality (as written, determining at least one sleep stage and determining a sleep quality, including the determination of a coefficient or gas signal may be done by a human alone or with a generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 41, claim 46 recites the limitation “wherein the at least one buffer memory unit is configured to buffer the at least one coefficient and/or the at least one respiratory gas signal.” The claim element of claim 41 of a respiratory gas analyzer is recited with a high level of generality (as written, determining at least one sleep stage and determining a sleep quality may be done by a human in an undefined manner). The limitation of “a buffer memory unit” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when 
Besides the abstract idea of claim 41, claim 47 recites the limitation “wherein the at least one detector unit is configured to determine the at least one sleep stage from the at least one buffered coefficient and/or the at least one buffered respiratory gas signal.” The claim element of claim 41 of a respiratory gas analyzer is recited with a high level of generality (as written, determining at least one sleep stage and determining a sleep quality may be done by a human in an undefined manner). The limitation of “a detector unit” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic detector unit, which Henry (U.S. 20190294649 A1) describes as conventional in its description of a “conventional low-pass filters” (Paragraph 0150). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 41, claim 48 recites the limitation “wherein the at least one integrator unit is configured to determine a sleep quality based on the at least one sleep stage determined by the detector unit.” The claim element of claim 41 of a respiratory gas analyzer is recited with a high level of generality (as written, determining at least one sleep stage and determining a sleep quality may be done by a human in an undefined manner). The limitation of “an integrator unit” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of 
Besides the abstract idea of claim 41, claim 49 recites the limitation “wherein the analyzer is configured to control a polygraph device/diagnostic device and/or a PAP (positive airway pressure) device/respirator based on at least one determined stability level and/or at least one determined sleep stage and/or a determined sleep quality.” The claim element of claim 41 of a respiratory gas analyzer is recited with a high level of generality (as written, determining at least one sleep stage and determining a sleep quality may be done by a human in an undefined manner). The limitation of “a polygraph device/diagnostic device” and “a PAP device/respirator device” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic diagnostic device and generic respirator device, which Brydon (U.S. Patent No. 6840907 B1) describes as conventional in its description of a “conventional CPAP treatment” (Column 25, lines 6) and “standard review procedure of the polygraph” (Column 25, line 61). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
	Besides the abstract idea of claim 41, claim 50 recites the limitation “wherein the analyzer is configured to transmit the sleep quality index and/or the at least one sleep stage and/or the at least one stability level to an operating and information system and/or to a display of a respirator, the operating and information system or the display being configured to render the sleep quality index.” The claim element of claim 41 of a respiratory gas analyzer is recited with a high level of generality (as written, determining at least one sleep stage and determining a sleep quality may be done by a human in an 
Besides the abstract idea of claim 41, claim 51 recites the limitation “wherein the analyzer further comprises an interface which is configured to interact with a terminal to display the sleep quality on the terminal.” The claim element of claim 41 of a respiratory gas analyzer is recited with a high level of generality (as written, determining at least one sleep stage and determining a sleep quality may be done by a human in an undefined manner, including manually inputting the index into a respirator operating system). The limitation of “an interface which is configured to interact with a terminal” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic interface and terminal to display something, which Friberg (U.S. 20100269824 A1) describes as both routine and conventional in its description of “the display available for the user interface and the input unit on the devices known so far are in most cases reduced to a screen display” (Paragraph 0004) such that displays which work with a user interface are well established in the art. This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 41, claim 52 recites the limitation “wherein the at least one respiratory gas parameter comprises at least a respiratory gas volume of a current breath.” The claim element of claim 41 of a respiratory gas analyzer is recited with a high level of generality (as written, determining at least one sleep stage and determining a sleep quality may be done by a human in an undefined manner, including manually inputting the index into a respirator operating system). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.

Besides the abstract idea of claim 41, claim 54 recites the limitation “wherein the at least one evaluation unit is configured to compare a determined sleep quality and/or at least one determined sleep stage to at least one target value and to evaluate the sleep quality and/or sleep stage based on the comparison with the target value.” The claim element of claim 41 of a respiratory gas analyzer is recited with a high level of generality (as written, determining at least one sleep stage and determining a sleep quality may be done by a human in an undefined manner, including manually transmitting a sleep quality index to some evaluator). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 41, claim 55 recites the limitation “wherein the analyzer is configured to determine the at least one sleep stage from at least one respiratory gas parameter of the respiratory gas, which parameter comprises a respiratory gas volume of a current breath or a current breathing rate, and to obtain the at least one respiratory gas parameter from a measuring system or a measuring unit which is configured to determine the at least one respiratory gas parameter from the respiratory gas, wherein the at least one preprocessing unit is configured to analyze the at least one determined or provided respiratory gas parameter and to determine at least one coefficient and/or at least one respiratory gas signal, and wherein the at least one detector unit is configured to determine at least one sleep stage from at least one buffered coefficient and/or at least one buffered respiratory gas signal.” The claim element of claim 41 of a respiratory gas analyzer is recited with a high level of 
Besides the abstract idea of claim 41, claim 56 recites the limitation “A respirator which comprises the respiratory gas analyzer of claim 41.” The claim element of claim 41 of a respiratory gas analyzer is recited with a high level of generality (as written, determining at least one sleep stage and determining a sleep quality may be done by a human in an undefined manner). The limitation of “a respirator” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and is thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic respirator device, which Brydon (U.S. Patent No. 6840907 B1) describes as conventional in its 
Besides the abstract idea of claim 41, claim 57 recites the limitation “A device for carrying out a polygraph and/or a polysomnograph, wherein the device comprises the respiratory gas analyzer of claim 41.” The claim element of claim 41 of a respiratory gas analyzer is recited with a high level of generality (as written, determining at least one sleep stage and determining a sleep quality may be done by a human in an undefined manner). The limitation of “a device for carrying out a polygraph and/or a polysomnograph” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and is thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic diagnostic device, which Brydon (U.S. Patent No. 6840907 B1) describes as conventional in its description of a “standard review procedure of the polygraph” (Column 25, line 61). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 41, claim 58 recites the limitation “A method for controlling the respiratory gas analyzer of claim 41, wherein the method comprises: (a) acquiring of at least one respiratory gas parameter by the respiratory gas analyzer from a measuring system, (b) preprocessing of the at least one respiratory gas parameter to form at least one coefficient and/or at least one respiratory gas signal and/or at least one scaled value, (c) buffering the at least one coefficient and/or the at least one respiratory gas signal and/or the scaled value, (d) detecting at least one stability level of a patient from the at least one coefficient or the at least one respiratory gas signal and/or the scaled value, (e) determining at least one sleep stage from the at least one stability level, (f) determining a sleep quality from the at least one determined sleep stage, (g) displaying the sleep quality as a sleep quality index, (h) comparing a determined sleep quality and/or at least one determined stability level and/or at least one determined sleep stage to at least one target value and evaluating the sleep quality 
	Besides the abstract idea of claim 41, claim 59 recites the limitation “wherein the respiratory gas analyzer transmits a determined sleep quality index to an evaluator for evaluation.” The claim element of claim 41 of a respiratory gas analyzer is recited with a high level of generality (as written, determining at least one sleep stage and determining a sleep quality may be done by a human in an undefined manner, including manually transmitting a sleep quality index to some evaluator). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 41, claim 60 recites the limitation “wherein a respirator and/or a polygraph device and/or a polysomnograph device is controlled by the respiratory gas analyzer on the basis of the at least one determined stability level and/or the at least one determined sleep stage and/or the determined sleep quality.” The claim element of claim 41 of a respiratory gas analyzer is recited with a high level of generality (as written, determining at least one sleep stage and determining a sleep quality may be done by a human in an undefined manner). The limitation of “a respirator and/or a 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 41-49, 51-55, and 58-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramanan (WO 2011006199 A1) in view of Stahmann (WO 2005028029 A2).
Regarding claim 41, Ramanan teaches a respiratory gas analyzer (Sleep condition detection device 102, Fig. 1) for analyzing a respiratory gas, wherein the respiratory gas analyzer is configured to determine at least one sleep stage from at least one respiratory gas parameter of the respiratory gas (Paragraph 00111—sleep stage is estimated primarily based on analysis of the respiratory flow signal; Paragraph 0081—one or more respiratory flow characteristics may be determined by the feature extraction module; Respiratory airflow determination 105 eventually feeds into the sleep state detector 119, Fig. 1) and to determine a sleep quality based on the sleep stage (Paragraph 0071—sleep quality assessment module may process output data or signals from…the sleep state detection module; Sleep 
Regarding claim 42, Ramanan and Stahmann teach the respiratory gas analyzer of claim 41. Ramanan additionally teaches wherein the analyzer is configured to render the sleep quality as a sleep quality index (Paragraph 00192—determines and indicates a sleep quality index).

Regarding claim 44, Ramanan and Stahmann teach the respiratory gas analyzer of claim 41. Ramanan additionally teaches wherein the analyzer further comprises at least one measuring unit which is configured to determine the at least one respiratory gas parameter from the respiratory gas (Paragraph 0070—may include optional flow measurement module 105 which may directly measure respiratory flow; Respiratory airflow measurement module 105 feeds into the flow feature extraction module 110, which then feeds into the sleep state detector 119, Fig. 1).
Regarding claim 45, Ramanan and Stahmann teach the respiratory gas analyzer of claim 41. Ramanan additionally teaches wherein the at least one preprocessing unit is configured to analyze at least one determined or provided respiratory gas parameter (Paragraph 0081—one or more respiratory flow characteristics may be determined by the feature extraction module; Paragraph 0137—REM state enhancer processing may output additional specialized features) and to determine at least one coefficient (Paragraph 0084-0085, 0099-0100—the feature flow extractor may determine, for instance, a ratio between a time taken to reach expiratory peak flow and total expiratory time, variation of this ratio, a ratio of a current breath compared to some previous breath, or a ratio of peak inspiratory flow and a portion of the peak inspiratory flow) and/or at least one respiratory gas signal (Paragraph 0081—features may be calculated on a breath-by-breath basis or by use of a sliding window comprising several breath cycles, i.e. a signal of several breaths; Paragraph 00139—simple ratio between current inspiratory tidal volume and previous tidal volume; Paragraph 00140—determines a sinusoidal waveform based on amplitude and frequency of current breath).

Regarding claim 47, Ramanan and Stahmann teach the respiratory gas analyzer of claim 46. Ramanan additionally teaches wherein the at least one detector unit (Paragraph 0082—Feature extraction module can determine variations in flow characteristics using sliding windows and a state detector with suitable thresholds; Feature extraction module 105 feeds into sleep state detector 119, Fig. 1) is configured to determine at least one sleep stage from the at least one buffered coefficient and/or the at least one buffered respiratory gas signal (Paragraphs 00140-00141—the REM state enhancer may buffer determined features such as a coefficient or signal; Paragraph 00138—the features of the REM state enhancer may be implemented by the processing feature extractor/feature extraction module; Respiratory airflow measurement module 105 feeds into the flow feature extraction module 110, which then feeds into the sleep state detector 119, Fig. 1).
Regarding claim 48, Ramanan and Stahmann teach the respiratory gas analyzer of claim 47. Ramanan additionally teaches wherein the at least one integrator unit (Sleep quality assessment 120, Fig. 1) is configured to determine a sleep quality based on the at least one sleep stage determined by the detector unit (Paragraph 0071—sleep quality assessment module may process output data or signals from…the sleep state detection module; Sleep state detector 119 feeds into sleep quality assessment 120, Fig. 1).
Regarding claim 49, Ramanan and Stahmann teach the respiratory gas analyzer of claim 41. Ramanan additionally teaches wherein the analyzer is configured to control a polygraph 
Regarding claim 51, Ramanan and Stahmann teach the respiratory gas analyzer of claim 41. Ramanan additionally teaches wherein the analyzer further comprises an interface which is configured to interact with a terminal (Paragraph 00227—the device may also include a display interface) to display the sleep quality on the terminal (Paragraph 00227—interface may output data from modules including sleep quality indices to a display such as on a monitor or LCD panel).
Regarding claim 52, Ramanan and Stahmann teach the respiratory gas analyzer of claim 41. Ramanan additionally teaches wherein the at least one respiratory gas parameter comprises at least a respiratory gas volume of a current breath (Paragraphs 00137-00139—to detect a REM state, the device may capture a respiratory airflow and calculate the current breath inspiratory tidal volume for comparison with a previous breath tidal volume).
Regarding claim 53, Ramanan and Stahmann teach the respiratory gas analyzer of claim 41. Ramanan additionally teaches wherein the at least one respiratory gas parameter comprises at least a 
Regarding claim 54, Ramanan and Stahmann teach the respiratory gas analyzer of claim 41. However, Ramanan does not specifically teach the at least one evaluation unit is configured to compare a determined sleep quality and/or at least one determined sleep stage to at least one target value and to evaluate the sleep quality and/or sleep stage based on the comparison with the target value. Stahmann teaches a patient-monitoring system including transmitting information from a patient medical device (Patient external medical device 120, Fig. 1) which utilizes an evaluation unit (sleep/sleep stage detector 11010; Fig. 110) which is configured to compare a determined sleep quality and/or at least one determined stability level and/or at least one determined sleep stage to at least one target value and to evaluate the sleep quality and/or sleep stage based on the comparison with the target value (Column 149, lines 4-11 and Column 150, lines 13-27—the detector classifies a sleep stage by comparing determined values to at least one target value and evaluates the stage based on the comparison). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the respiratory gas analyzer of Ramanan with the evaluation unit of Stahmann in order to predictably improve the ability of the device to accurately classify a sleep stage.
Regarding claim 55, Ramanan teaches the respiratory gas analyzer of claim 41, wherein the analyzer is configured to determine the at least one sleep stage from at least one respiratory gas parameter of the respiratory gas (Paragraph 00111—sleep stage is estimated primarily based on analysis of the respiratory flow signal; Paragraph 0081—one or more respiratory flow characteristics may be determined by the feature extraction module), which parameter comprises a respiratory gas volume of a current breath or a current breathing rate (Paragraphs 0006 and 0018—the sensors can include a flow sensor to measure gas volumetric flow rate, such that the volume of a breath is inherently measured; Paragraphs 00137-00139—to detect a REM state, the device may utilize the feature extractor to capture 
Regarding claim 58, Ramanan and Stahmann teach the analyzer of claim 41. Ramanan further teaches a method for controlling the respiratory gas analyzer (Paragraph 0002—methods and apparatus for detection of a condition of sleep), wherein the method comprises: (a) acquiring of at least one respiratory gas parameter by the respiratory gas analyzer from a measuring system (Paragraph 0070—may have access to data from a respiratory flow signal, detection may be performed using a present measuring a flow data), (b) preprocessing of the at least one respiratory gas parameter to form at least one coefficient (Paragraph 0084-0085—the feature flow extractor may determine, for instance, a ratio between a time taken to reach expiratory peak flow and total expiratory time, variation of this ratio) and/or at least one respiratory gas signal (Paragraph 0081—features may be calculated on a breath-by-breath basis or by use of a sliding window comprising several breath cycles, i.e. a signal of several breaths; Paragraph 00139—simple ratio between current inspiratory tidal volume and previous tidal volume; Paragraph 00140—determines a sinusoidal waveform based on amplitude and frequency of current breath) and/or at least one scaled value (Paragraph 0099-0100-- a ratio of a current breath compared to some previous breath, or a ratio of peak inspiratory flow and a portion of the peak inspiratory flow), (c) buffering the at least one coefficient and/or the at least one respiratory gas signal and/or the scaled value (Paragraph 00141—determined features associated with those breaths are stored in a threshold buffer), (d) detecting at least one stability level of a patient from the at least one coefficient or the at least one respiratory gas signal and/or the scaled value (Flow feature extraction 110 feeds into the arousal detection 114 which feeds into the sleep stability indicator 116, Fig. 1; state transition probability calculator 2018 receives information from flow feature extraction 110, Fig. 20), (e) determining at least one sleep stage from the at least one stability level (state transition probability 
Regarding claim 59, Ramanan and Stahmann teach the method of claim 58. Ramanan additionally teaches including a respiratory gas analyzer capable of transmitting information such as a sleep quality index (Paragraph 00227—may include a data interface for receiving/transmitting data such as sleep quality data, sleep state data, sleep stability data). However, Ramanan does not specifically teach transmitting the determined sleep quality index to an evaluator for evaluation. Stahmann teaches a patient-monitoring system including transmitting information from a patient medical device (Patient .
Claim 50 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramanan in view of Stahmann, further in view of Schwaibold (DE 102014012902 A1).
Regarding claim 50, Ramanan and Stahmann teach the respiratory gas analyzer of claim 49. Ramanan additionally teaches wherein the analyzer is configured to transmit the sleep quality index and/or the at least one sleep stage and/or the at least one stability level (Paragraph 00227—may include a data interface for receiving/transmitting data such as sleep quality data, sleep state data, sleep stability data) to an operating and information system (Paragraph 0018—the controller may also include a processor controlled flow generator to provide a controlled respiratory pressure treatment regime; Paragraph 00204—output of the system may control changes in a pressure treatment therapy such as a 
	Regarding claim 56, Ramanan and Stahmann teach the respiratory gas analyzer of claim 41. Ramanan additionally teaches wherein the respiratory gas analyzer may include or control a respiratory treatment apparatus such as a CPAP machine (Paragraph 0018—the controller may also include a processor controlled flow generator to provide a controlled respiratory pressure treatment regime; Paragraph 00204—output of the system may control changes in a pressure treatment therapy such as a CPAP; Paragraph 00230—features may be implemented in other respiratory treatment systems; Processor control instructions for respiratory treatment control 1226, Fig. 12). However, Ramanan does not specifically teach a respirator. Schwaibold teaches a respiration apparatus including a respirator (Respirator 20, Fig. 1). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the respiratory gas analyzer of Ramanan with the respirator Schwaibold, as this would predictably allow for improved ability to alter control parameters of a device commonly used to treat sleep-based disorders based on various sleep parameters.
Claim 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramanan in view of Stahmann, further in view of Asanoi (U.S. 20120125337 A1).
	Regarding claim 57, Ramanan and Stahmann teach the respiratory gas analyzer of claim 41. Ramanan additionally teaches wherein the respiratory gas analyzer may include or control a respiratory diagnostic or monitoring system (Paragraph 00230—features may be implemented in other respiratory monitoring systems; Abstract—may be implemented by a monitoring device that measures a respiratory airflow; Processor control instructions for detection modules 1224, Fig. 12). However, Ramanan and Stahmann do not specifically teach a device for carrying out a polygraph and/or a polysomnography. Asanoi teaches a respiratory waveform device including a device for carrying out a polygraph (Paragraph 0510—the stage determination of the sleep brainwaves is made on the basis of polygraph finding) and/or a polysomnograph (Paragraph 0001—present invention relates to…a polysomnography testing device). As Ramanan already teaches the respiratory gas analyzer may be implemented by a monitoring device, it would have been obvious to one having ordinary skill in the art to combine the respiratory gas analyzer of Ramanan with the polygraph and polysomnograph teachings of Asanoi in order to predictably improve the ability of the device to be utilized with other diagnostic testing devices, so as to improve the overall versatility of the device for diagnostic purposes.
Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Ramanan in view of Stahmann, further in view of Schwaibold, further in view of Asanoi.
Regarding claim 60, Ramanan and Stahmann teach the method of claim 58. Ramanan additionally teaches wherein the respiratory gas analyzer may include or control a respiratory diagnostic/monitoring (Paragraph 00230—features may be implemented in other respiratory monitoring systems; Abstract—may be implemented by a monitoring device that measures a respiratory airflow; Processor control instructions for detection modules 1224, Fig. 12) or treatment system (Paragraph 0018—the controller may also include a processor controlled flow generator to provide a . 
Response to Arguments
Applicant’s arguments filed 17 August 2021 regarding the rejections of claims 21-40 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive. While claims 21-40 are cancelled, rendering the previously applied rejections moot, the applicant’s arguments are relevant to rejections applied above in this action. 
In particular, applicant argues that the elements which have been deemed essential, leading to the rejection of various claims as indefinite due to their omission, are in fact not disclosed to be essential to the invention as described in the specification and additionally argues that the claims are not indefinite in light of the specification. However, the specification provides no description of how a respiratory gas parameter may be “provided” to the system, nor would it be obvious to one having ordinary skill in the art in light of the specification. Regarding the determination of a respiratory gas parameter, while the specification provides some further description regarding the roles of other components of the system in this determination (i.e., “the preprocessing unit is configured to determine a respiratory gas volume per breath”),  there is further description that necessitates the use of additional components which are not described within independent claim 41 and which would be amount to a gap between elements in various dependent claims (i.e. “the preprocessing unit is generally configured to acquire at least one respiratory gas parameter from a measuring system…” such that the preprocessing unit is still acquiring the parameter from some additional element and “the at least one respiratory gas parameter is preprocessed by the preprocessing unit” such that the respiratory gas parameter must be first provided by another element, described as a sensor of the measuring system). While the specification does not explicitly state that a measuring system, measuring unit, sensor, or other means of providing a respiratory gas parameter “is essential”, it is obvious from the description that the analyzer does require at least one of these components, as there is otherwise no provided means of acquiring the respiratory gas parameter. 
.
Applicant's arguments filed 17 August 2021 regarding the rejection of claims 21-40 under 35 U.S.C. 101 have been fully considered but they are not persuasive. While claims 21-40 have been cancelled, and the original 101 rejection thus rendered moot, claims 41-60 are similarly rejected under 35 U.S.C. 101. In particular, applicant argues that “the acts of comparison and evaluation are carried out by the at least one evaluation unit of the respiratory gas analyzer (i.e., not by a human being)”. However, as discussed in Example 45 of Appendix 1 to the October 2019 Revised Subject Matter Eligibility Guidance (PEG) with respect to integration of the abstract idea into a practical application, wherein a controller in communication with sensors does not integrate the abstract ideas of the claim into a practical application as the use of the controller does not negate the mental nature of the remainder of the limitation but instead serves a tool used to obtain information and perform calculations, the described additional elements still fall into the mental process group of abstract ideas which can be completed by a human, even if requiring the use of a physical aid, wherein the physical aid can be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to a technological environment. 
Applicant’s arguments, see pages 15-16 of applicant's remarks, filed 17 August 2021, with respect to the rejection(s) of claim(s) 1-40 under 35 U.S.C. 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Stahmann.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALR/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791